Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 04/22/2022, have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,307,259 in view of McKeown (US PGPub 2014/0156542) 
Pat ‘259
Instant application
1. A computing device for remotely monitoring battery activity comprising: 

a processor; and 

a non-transitory memory component that stores logic that, when executed by the processor, causes the computing device to perform at least the following: 

obtain an image corresponding to a powered device powered by a battery; 

analyze the image to identify a powered device type; obtain a discharge model corresponding to the powered device type;

based on the discharge model, determine a depletion rate for the battery; 




based on the depletion rate, predict a remaining charge in the battery; 

determine that the remaining charge is depleted below a threshold charge level; and in response to determining that the remaining charge level of the battery is depleted below the threshold charge level, generate an alert indicating that the remaining charge level is depleted below the threshold charge level.
1. A computing device for remotely monitoring battery activity comprising: 

a processor; and

a non-transitory memory component that stores logic that, when executed by the processor, causes the computing device to perform at least the following: 

detect a wireless communication signal that identifies a battery; 

determine, from the wireless communication signal, a battery characteristic of the battery; 


provide, via a user interface generated by a software application executing on the computing device, data related to the battery characteristic of the battery; 


predict a charge remaining in the battery; 


determine that the remaining charge is depleted below a threshold charge level; and provide, via a user interface generated by the software application, an indication of a location at which the battery may be recycled.

	The skilled artisan would find the differences between the two independent claims to be substantially overlapping in scope with the already patent claims.  The instant application does recite “an indication of a location at which the battery may be recycled” which is not claimed previously.  
	McKeown teaches “an indication of a location at which the battery may be recycled.” (¶10)
	The skilled artisan would find it obvious before the effective filing date of the invention to include within the software to have instructions to determine recycling locations.  McKeown teaches that the skilled artisan are knowledge about to determine locations for which electronic components should be transported.  One would be motivated to make this combination to ensure battery disposal is performed properly so that batteries are not merely thrown in the trash and sent to a local landfill where improper disposal may result in ground water contamination.

	Claim 1 was chosen as the representative claim and the remaining dependent claims are subject to the same analysis.  The remaining dependent claims are obvious in light of the already patent claims; therefore are also rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852